NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 JIMMY D. WOODS,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7070
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2832, Judge John J.
Farley, III.
             __________________________

               Decided: August 10, 2012
              __________________________

   JIMMY D. WOODS, Glendale Arizona, pro se.

    RICHARD SCHROEDER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
WOODS   v. SHINSEKI                                    2


Director, and KIRK T. MANHARDT, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and BRIAN D. GRIFFIN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
              __________________________

  Before NEWMAN, PROST, and MOORE, Circuit Judges.
PER CURIAM.

    Jimmy D. Woods appeals a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) dismissing his appeal of a July 16, 2010 decision
by the Board of Veterans Appeals (“Board”) for lack of
jurisdiction. See Woods v. Shinseki, No. 10-2832 (Vet.
App. Sept. 29, 2011). Because the Veterans Court cor-
rectly determined that it lacked jurisdiction over Mr.
Woods’s appeal, we affirm.

                      I. BACKGROUND

    Mr. Woods served on active duty from August 1979 to
October 1982. He began receiving service-connected
compensation for Osgood-Schlatter’s disease of the bilat-
eral knees in October 1982 and for tendinitis of the left
shoulder in August 1994.

    In August 2006, Mr. Woods was found guilty of two
counts of theft and two counts of fraudulent schemes and
artifices in Arizona state court. He was sentenced to
probation, community service, and ordered to pay $6,593
in restitution to the Department of Veterans Affairs
(“VA”). Based on his conviction, the Office of Inspector
General requested that the VA Regional Office (“RO”)
establish a $6,593 overpayment and terminate Mr.
Woods’s disability compensation. On February 15, 2007,
3                                         WOODS   v. SHINSEKI


the RO sent him a notification of termination of benefits,
effective February 1, 2007.

    Mr. Woods appealed this termination to the Board.
The Board found that Mr. Woods had not been given the
requisite sixty days in which to submit evidence on his
own behalf prior to the termination of his benefits, and
thus had been deprived of his due process rights. Because
of this procedural error, the Board ordered that Mr.
Woods’s benefits be restored as of February 1, 2007.
However, the Board cautioned that its decision did “not
preclude the RO from once again terminating [Mr.
Woods’s] benefits after properly following all necessary
notice procedures for the termination of benefits . . . .”
See In re Woods, No. 08-30 070A, slip op. at 6 (Bd. Vet.
App. July 16, 2010). Moreover, the Board did not, as Mr.
Woods requested, overturn his state court convictions or
alleviate him of his obligation to pay restitution to the VA
as ordered by the state court.

    Mr. Woods appealed the Board’s decision to the Vet-
erans Court, arguing that the Board had failed to address
his constitutional claims related to his state court convic-
tion. But since the Board had reinstated Mr. Woods’s
benefits and therefore had found in his favor, the Veter-
ans Court determined that it was not presented with a
case or controversy over which it possessed jurisdiction.
Accordingly, the Veterans Court dismissed his appeal for
lack of jurisdiction.

    Mr. Woods timely appealed the Veterans Court’s deci-
sion. We have jurisdiction pursuant to 38 U.S.C. § 7292.
WOODS   v. SHINSEKI                                      4


                      II. DISCUSSION

     Because the Board’s holding reinstated his benefits
and was therefore favorable to Mr. Woods, the Veterans
Court appropriately dismissed his appeal. We have
recognized that, while the Veterans Court is not formally
bound to the “case or controversy” requirement of Article
III, its decision to adopt that requirement before deciding
a case is valid. Zevalkink v. Brown, 102 F.3d 1236, 1243
(Fed. Cir. 1996).

    Additionally, we have considered all of Mr. Woods’s
arguments directed to his state court conviction and find
them unpersuasive. The Veterans Court only has juris-
diction to review decisions of the Board and cannot grant
relief from a state court criminal conviction. See 38
U.S.C. § 7252(a). Moreover, we may only review decisions
of the Veterans Court pursuant to 38 U.S.C. § 7292. In
other words, nowhere in this specialized appellate scheme
are we or the Veterans Court granted authority to over-
turn a state court’s criminal conviction. Accordingly, we
conclude that the Veterans Court properly dismissed Mr.
Woods’s appeal.

                          COSTS

   Each party shall bear its own costs.

                      AFFIRMED